Title: To George Washington from Charles Cotesworth Pinckney, 28 January 1797
From: Pinckney, Charles Cotesworth
To: Washington, George


                        
                            My dear Sr 
                            Paris Janry 25th-28 1797
                        
                        
                        Every thing that has happened since my arrival here in which our Country is
                            concerned, you will have seen by my Letters No. 2—3—4 & 5 to the Secretary of State
                            of the dates of the 20th of Decr & of the 6th 15th & 24th of this Month. But
                            I cannot permit my Nephew Horry to return to America after an absence of many years without
                            giving him a line to you and assuring you of my grateful affection & esteem. Mr
                            Munroe knows nothing more of the intercepted Letter than what he communicated to you; and I
                            have had no intercourse with the administration here to enable me to enter into any
                            explanations with regard to it. I am anxious to hear the answer of the Senate &
                            House of Representatives to the excellent Speech you made on the opening of the Sessions of
                            Congress in December last, & to hear from the Secretary of State relative to my
                            situation in this Country, rendered peculiarly awkward by the strange conduct of this
                            Government to ours—My Nephew has been in France from the commencement of the revolution;
                            and has taken so great an antipathy to the excesses committed in the times of Terror, that
                            even his opinion of their present constitution is strongly tinctured with aversion, you will
                            therefore make allowances for this when you hear his sentiments on French Politics—Genl
                            Dumas requested that I would forward to you, the pacquet contained in this enclosure. It
                            shews his sentiments on the last Campaign & on the present situation of this Country
                            with regard to Peace. He was in Count Rochambeau’s army in America, & was the
                            particular friend of Fayette, he had also the honour of being known to you—Mrs Pinckney
                            joins me in best respects to Mrs Washington & yourself, & that every
                            happiness may attend you whether in public or private life is the sincere wish of Your
                            affectionate hble Sert
                        
                            Charles Cotesworth Pinckney
                        
                        
                            As I am closing this letter accounts are just now received of
                                Buonaparte’s having defeated the Austrian Army in Italy, killed & wounded Six
                                thousand & made twenty three thousand prisoners—This will compensate for the
                                loss of Kehl & the ill success of the Irish expedition.
                            Jany 27 I have just received a written mandate
                                to quit the Territory of the Republic, I enclose a copy of it & my answer, I
                                shall set out for Holland in four or five days.
                            28th I have seen & am much pleased with the answers of the Senate
                                & House of Representatives to your Speech—Coolness, firmness & Unanimity will
                                do wonders for us.
                        
                        
                    